UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended November 30, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES ACT OF 1934 For the transition period from to Commission File Number: 000-52684 PROGRESSIVE CARE INC. (Name of small business issuer in its charter) Delaware 32-0186005 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification Number) 901 N. Miami Beach Blvd., Suite 1, N. Miami Beach, FL (Address of principal executive offices) (Zip Code) (305) 919-7399 Registrant’s telephone number, including area code Securities registered pursuant to Section 12(b) of the Act:None Securities registered pursuant to Section 12(g) of the Act: Common Stock, $0.0001 par value per share (Title of Class) Indicate by check mark whether the issuer: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes ý No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesoNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated file, a non-accelerated file, or a smaller reporting company.See the definitions of “large accelerated filer,“accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer o Accelerated filer o Non-Accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNo ý As of January 10, 2011, the Registrant had 35,280,000 shares of common stock outstanding. PROGRESSIVE CARE INC. FORM 10-Q TABLE OF CONTENTS Page PART I.—FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Balance Sheets 2 Consolidated Statements of Operations 3 Consolidated Statement of Cash Flows 4 Notes to Consolidated Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Conditions and Results of Operations 12 Item 3. Quantitative and Qualitative Disclosures About Market Risks 15 Item 4. Controls and Procedures 15 PART II—OTHER INFORMATION Item 1. Legal Proceedings 16 Item 1A. Risk Factors 16 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 20 Item 3. Defaults Upon Senior Securities 20 Item 4. Reserved and Removed 20 Item 5. Other Information 20 Item 6. Exhibits 20 SIGNATURE 21 1 PART I.—FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS Progressive Care Inc. and Subsidiaries Consolidated Balance Sheets November 30, 2010 May 31, 2010 (Unaudited) Assets Current Assets Cash $ $ Accounts receivable - net Inventories - Total Current Assets Property and equipment - net - Goodwill - Total Assets $ $ Liabilities and Stockholders' Equity (Deficit) Current Liabilities Accounts payable and accrued liabilities $ $ Income taxes payable - Notes payable Notes payable - related parties Accrued interest payable - related parties Total Current Liabilities Stockholders' Equity (Deficit) Common stock, par value $0.0001; 100,000,000 shares authorized, 35,280,000 and5,280,000 issued and outstanding Additional paid in capital Accumulated deficit ) ) Total Stockholders' Equity (Deficit) ) Total Liabilities and Stockholders' Equity (Deficit) $ $ See accompanying notes to unaudited consolidated financial statements 2 Progressive Care Inc. and Subsidiaries Consolidated Statements of Operations (Unaudited) Three Months Ended November 30, Six Months Ended November 30, Sales - net $ Cost of sales Gross profit Selling, general and administrative expenses Income (loss) from operations ) ) Interest expense ) Income (loss) before provision for income taxes ) ) Provision for income taxes ) - ) - Net income (loss) $ $ ) $ $ ) Net income (loss) per share- basic and diluted $ $ ) $ $ ) Weighted average number of shares outstanding during the period - basic and diluted See accompanying notes to unaudited consolidated financial statements 3 Progressive Care Inc. and Subsidiaries Statements of Cash Flows (Unaudited) Six Months Ended November 30, Cash Flows From Operating Activities: Net income (loss) $ $ ) Adjustments to reconcile net income (loss) to net cash provided by (used in) operating activities: Contributed services - related party Depreciation - Changes in operating assets and liabilities: Accounts receivable - net Prepaid expenses - Inventories - Accounts payable and accrued liabilities ) ) Income taxes payable - Accrued interest - related parties ) - Net Cash Provided by (Used in) Operating Activities ) Cash Flows From Investing Activities: Cash acquired in acquisition of PharmCo - Purchase of property and equipment ) - Net Cash Provided by Investing Activities - Cash Flows From Financing Activities: Proceeds from notes payable Proceeds from notes payable - related parties - Repayment of note payable ) - Repayment of note payable - related parties ) Contributed capital - related party - - Net Cash Provided by (Used in) Financing Activities ) Net increase in cash $ $ Cash at beginning of period Cash at end of period $ $ Supplemental disclosures of cash flow information: Cash paid for interest $ $ See accompanying notes to unaudited consolidated financial statements 4 Progressive Care Inc. and Subsidiaries Notes to Consolidated Financial Statements November 30, 2010 (Unaudited) Note 1 Basis of Presentation The accompanying unaudited consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America and the rules and regulations of the United States Securities and Exchange Commission for interim financial informationand with the instructions to Form 10-Q and Article 10 of Regulation S-X. Accordingly, they do not include all the information and footnotes necessary for a comprehensive presentation of financial position, results of operations, or cash flows. It is management's opinion, however, that all material adjustments (consisting of normal recurring adjustments) have been made which are necessary for a fair financial statement presentation. The results for the interim period are not necessarily indicative of the results to be expected for the full year. The unaudited interim consolidated financial statements should be read in conjunction with the Company’s Annual Report on Form 10-K for the year ended May 31, 2010, which contains the audited financial statements and notes thereto, together with the Management’s Discussion and Analysis of Financial Condition and Results of Operation, for the year ended May 31, 2010. The interim results for the period ended November 30, 2010 are not necessarily indicative of results for the full fiscal year. The Company currently has a May 31, year end and intends to change its year end to December 31.Certain May 31, 2010 amounts have been reclassified to conform to the current period presentation. Note 2 Organization & Nature of Operations Progressive Care Inc., (the “Company”, formerly Progressive Training, Inc.) was incorporated under the laws of the state of Delaware on October 31, 2006. PharmCo, LLC (“PharmCo”), headquartered in North Miami Beach, Florida, was formed on November 29, 2005 as a Florida Limited Liability Company. In connection with a merger between PharmCo, LLC and Progressive Care Inc. on October 21, 2010 (see Note 8), PharmCo was converted into a “C” corporation. The Company acquired PharmCo to bring this entity public. Also see Note 10 regarding the sale of the Company’s training video business. The Company operates a retail drugstore, which sells prescription drugs and durable medical equipment plus an assortment of general merchandise, including over-the-counter drugs, beauty products and cosmetics, lottery tickets, seasonal merchandise, greeting cards and convenience foods. The Company also delivers prescription drugs and durable medical equipment to long term care facilities. Note 3 Summary of Significant Accounting Policies Principles of Consolidation All significant inter-company accounts and transactions have been eliminated in consolidation. Use of Estimates The preparation of financial statements in conformity with U.S. generally accepted accounting principles requires management to make estimates and assumptions that affect the amounts reported in the financial statements and accompanying notes. Such estimates and assumptions impact both assets and liabilities, including but not limited to: net realizable value of accounts receivable, estimated useful lives and potential impairment of property and equipment, and estimates of the probability and potential magnitude of contingent liabilities. Making estimates requires management to exercise significant judgment. It is at least reasonably possible that the estimate of the effect of a condition, situation or set of circumstances that existed at the date of the financial statements, which management considered in formulating its estimate could change in the near term due to one or more future confirming events. Accordingly, actual results could differ significantly from estimates. Cash The Company considers all liquid investments with original maturities of three months or less at the time of purchase to be cash equivalents.There were no cash equivalents at November 30, 2010 and May 31, 2010. The Company minimizes credit risk associated with cash by periodically evaluating the credit quality of its primary financial institution. The balance at times may exceed federally insured limits; however, at November 30, 2010 and May 31, 2010, the balance did not exceed the federally insured limit. 5 Progressive Care Inc. and Subsidiaries Notes to Consolidated Financial Statements November 30, 2010 (Unaudited) Risks and Uncertainties The Company's operations are subject to risk and uncertainties including financial, operational, regulatory and other risks including the potential risk of business failure. These conditions not only limit our access to capital, but make it difficult to accurately forecast and plan future business activities. The Company has experienced, and in the future expects to continue to experience, variability in sales and earnings. The factors expected to contribute to this variability include, among others, (i)the cyclical nature of the pharmacy business, (ii)general economic conditions, and (iii)the volatility of prices pertaining to food and beverages in connection with the Company’s sale of merchandise. Accounts Receivable The Company’s primary receivables are from various insurance providers at November 30, 2010; at May 31, 2010 the Company had no insurance receivables as it was not in the pharmacy business. Those accounting for a more than 10% concentration are shown below. Insurance Provider November 30, 2010 May 31, 2010 A 19% -% B 11% -% Inventories Inventories are valued on a lower of first-in, first-out (FIFO) cost or market basis.Inventories primarily consist of medications and durable medical equipment. Property and Equipment Property and equipment is stated at cost, less accumulated depreciation. Expenditures for maintenance and repairs are charged to expense as incurred. Depreciation is computed on a straight-line basis over estimated useful lives as follows: Description Estimated Useful Life Leasehold improvements and fixtures Lesser of estimated useful life or life of lease Furniture and equipment 5 years Computer equipment and software 3 years Vehicles 3-5 years Property and equipment is reviewed for impairment whenever events or changes in circumstances indicate that the carrying amount of an asset may not be recoverable. There were no impairment charges taken during the three or six months ended November 30, 2010 and 2009. Goodwill The Company accounts for goodwill in accordance with ASC No. 350 "Intangible Goodwill and Other", whereby goodwill is not amortized, and is tested for impairment at the reporting unit level annually and in interim periods if certain events occur indicating that the carrying value of goodwill may be impaired. A reporting unit is an operating segment for which discrete financial information is available and is regularly reviewed by management. We have one reporting unit, our retail pharmacy store, to which goodwill is assigned. ASC No. 350 requires a two-step approach to test goodwill for impairment for each reporting unit. The first step tests for impairment by applying fair value-based tests to a reporting unit. The second step, if deemed necessary, measures the impairment by applying fair value-based tests to specific assets and liabilities within the reporting unit. Application of the goodwill impairment tests require judgment, including identification of reporting units, assignment of assets and liabilities to each reporting unit, assignment of goodwill to each reporting unit, and determination of the fair value of each reporting unit. The determination of fair value for a reporting unit could be materially affected by changes in these estimates and assumptions. As part of the first step, the Company generally estimates the fair value of the reporting unit based on market prices (i.e., the amount for which the assets could be bought by or sold to a third party), when available. When market prices are not available, we estimate the fair value of the reporting unit using the income approach. The income approach uses cash flow projections. Inherent in our development of cash flow projections are assumptions and estimates derived from a review of our historical operating results, future business plans, expected growth rates, cost of capital, future economic conditions, etc. Many of the factors used in assessing fair value are outside the control of management, and these assumptions and estimates can change in future periods. The Company has not yet conducted a goodwill impairment test for its pharmacy business; however, there are no clear indicators of any potential impairment at this time. At future reporting dates, the Company may use a combination of approaches to determine impairment such as the market and income approach. The Company is still evaluating the preliminary estimate for goodwill at November 30, 2010. 6 Progressive Care Inc. and Subsidiaries Notes to Consolidated Financial Statements November 30, 2010 (Unaudited) Fair Value of Financial Instruments The Company applies the accounting guidance under Financial Accounting Standards Board (“FASB”) ASC 820-10, “Fair Value Measurements”, as well as certain related FASB staff positions.This guidance defines fair value as the price that would be received from selling an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date.When determining the fair value measurements for assets and liabilities required to be recorded at fair value, the Company considers the principal or most advantageous market in which it would transact business and considers assumptions that marketplace participants would use when pricing the asset or liability, such as inherent risk, transfer restrictions, and risk of nonperformance. The guidance also establishes a fair value hierarchy for measurements of fair value as follows: ●Level 1 – quoted market prices in active markets for identical assets or liabilities. ●Level 2 -inputs other than Level 1 that are observable, either directly or indirectly, such as quoted prices in active markets for similar assets or liabilities, quoted prices for identical or similar assets or liabilities in markets that are not active, or other inputs that are observable or can be corroborated by observable market data for substantially the full term of the assets or liabilities. ●Level 3 –unobservable inputs that are supported by little or no market activity and that are significant to the fair value of the assets or liabilities. As of November 30, 2010, the Company’s goodwill is considered level 2. There were no related disclosures for May 31, 2010. The Company's financial instruments consisted primarily of cash, accounts receivable, accounts payable, accrued liabilities, and notes payable. The carrying amounts of the Company's financial instruments generally approximate their fair values as of November 30, 2010 and May 31, 2010, due to the short term nature of these instruments. Segment Information The Company generates revenue predominantly from its retail pharmacy.The Company also has generated revenues from its training videos, however, this amount is immaterial and therefore, segment presentation is not provided.See Note 10 regarding the disposition of the training video business. Revenue Recognition The Company records revenue when all of the following have occurred: (1) persuasive evidence of an arrangement exists, (2) asset is transferred to the customer without further obligation, (3) the sales price to the customer is fixed or determinable, and (4) collectability is reasonably assured. For the six months ended November 30, 2010, the Company had 2 identifiable revenue streams: (i) Pharmacy The Company recognizes its pharmacy revenue when a customer picks up their prescription or purchases merchandise at the store.Billings for prescription orders are with third-party payers, including Medicare, Medicaid and other insurance carriers.Customer returns are immaterial.Sales taxes are not included in revenue. Total pharmacy revenues were $668,986; this represents approximately 93% of total revenues. (ii) Training Videos The Company recognizes revenue from its workforce training videos product sales upon shipment to the customer. Rental income is recognized over the related period that the videos are rented. The Company does not accept returns; damaged or defective products are replaced upon receipt. Such returns have been negligible since the Company's inception.Sales taxes are not included in revenue. Total training video revenues were $48,976; this represents approximately 7% of total revenues. 7 Progressive Care Inc. and Subsidiaries Notes to Consolidated Financial Statements November 30, 2010 (Unaudited) Cost of Sales Cost of pharmacy sales is derived based upon point-of-sale scanning information with an estimate for shrinkage and is adjusted based on periodic inventories. All other costs related to sales are expensed as incurred. Vendor Concentrations For the period ended November 30, 2010 the Company had significant vendor concentrations relating to its pharmacy business; for the year ended May 31, 2010 the Company had no major concentrations. Vendor November 30, 2010 May 31, 2010 A 44% -% B 18% -% Since there are an abundance of pharmaceutical resellers in the United States, management does not believe that losing any vendor relationship will have an impact on the Company’s business. Selling, General and Administrative Expenses Selling, general and administrative expenses mainly consist of store salaries, contract labor, occupancy costs, and expenses directly related to the store.Other administrative costs include advertising, insurance and depreciation. Advertising Costs incurred for producing and communicating advertising for the Company are charged to operations as incurred and are as follows: Three months Ended November 30, Six months Ended November 30, $- $- Share-Based Payment Arrangements Generally, all forms of share-based payments, including stock option grants, warrants, restricted stock grants and stock appreciation rights are measured at their fair value on the awards’ grant date, based on the estimated number of awards that are ultimately expected to vest.Share-based compensation awards issued to non-employees for services rendered are recorded at either the fair value of the servicesrendered or the fair value of the share-basedpayment, whichever is more readily determinable. The expense resulting from share-based payments are recorded in cost of goods sold or general and administrative expense in the consolidated statement of operations, depending on the nature of the services provided. We haveapplied fair value accounting and the related provisions ofAccounting Standards Codification (“ASC”) 718for all share based payment awards. The fair value of share-based payments is recognized ratably over the stated vesting period. In the event of termination,we will cease to recognize compensation expense. Income Taxes The Company accounts for income taxes in accordance with accounting guidance now codified as FASB ASC Topic 740, “Income Taxes,” which requires that the Company recognize deferred tax liabilities and assets based on the differences between the financial statement carrying amounts and the tax bases of assets and liabilities, using enacted tax rates in effect in the years the differences are expected to reverse. Deferred income tax benefit (expense) results from the change in net deferred tax assets or deferred tax liabilities. A valuation allowance is recorded when it is more likely than not that some or all deferred tax assets will not be realized. Accounting guidance now codified as FASB ASC Topic 740-20, “Income Taxes – Intraperiod Tax Allocation,” clarifies the accounting for uncertainties in income taxes recognized in accordance with FASB ASC Topic 740-20 by prescribing guidance for the recognition, de-recognition and measurement in financial statements of income tax positions taken in previously filed tax returns or tax positions expected to be taken in tax returns, including a decision whether to file or not to file in a particular jurisdiction. FASB ASC Topic 740-20 requires that any liability created for unrecognized tax benefits is disclosed. The application of FASB ASC Topic 740-20 may also affect the tax bases of assets and liabilities and therefore may change or create deferred tax liabilities or assets. The Company would recognize interest and penalties related to unrecognized tax benefits in income tax expense. At November 30, 2010 and 2009, respectively, the Company did not record any liabilities for uncertain tax positions. At November 30, 2010, the Company reflected net income for the period.The Company has accrued an income tax provision based upon an expected tax rate of 40%. Earnings (Loss) per Share Basic earnings per share (“EPS”) is computed by dividing net loss available to common stockholders by the weighted average number of common shares outstanding during the period, excluding the effects of any potentially dilutive securities. Diluted EPS gives effect to all dilutive potential of shares of common stock outstanding during the period including stock options or warrants, using the treasury stock method (by using the average stock price for the period to determine the number of shares assumed to be purchased from the exercise of stock options or warrants), and convertible debt or convertible preferred stock, using the if-converted method. Diluted EPS excludes all dilutive potential of shares of common stock if their effect is anti-dilutive. The Company also had no common stock equivalents. The computation of basic and diluted loss per share for the three and six months ended November 30, 2010 are equivalent since there are no common stock equivalents that can be computed to dilute earnings per share. For the three and six months ended November 30, 2009, the Company had continuing losses, therefore the computation of both basic and diluted are equivalent. Recent Accounting Pronouncements In January 2010, the Financial Accounting Standards Board ("FASB") issued updated guidance to amend the disclosure requirements related to recurring and nonrecurring fair value measurements. This update requires new disclosures on significant transfers of assets and liabilities between Level1 and Level2 of the fair value hierarchy (including the reasons for these transfers) and the reasons for any transfers in or out of Level3. This update also requires a reconciliation of recurring Level3 measurements about purchases, sales, issuances and settlements on a gross basis. In addition to these new disclosure requirements, this update clarifies certain existing disclosure requirements. For example, this update clarifies that reporting entities are required to provide fair value measurement disclosures for each class of assets and liabilities rather than each major category of assets and liabilities. This update also clarifies the requirement for entities to disclose information about both the valuation techniques and inputs used in estimating Level2 and Level3 fair value measurements. This update will become effective for the interim and annual reporting period beginning January1, 2010, except for the requirement to provide the Level3 activity of purchases, sales, issuances, and settlements on a gross basis, which will become effective for the interim and annual reporting period beginning January1, 2011. We will not be required to provide the amended disclosures for any previous periods presented for comparative purposes. Other than requiring additional disclosures, adoption of this update will not have a material effect on our financial statements. In August 2010, the FASB issued an exposure draft on lease accounting that would require entities to recognize assets and liabilities arising from lease contracts on the balance sheet. The proposed exposure draft states that lessees and lessors should apply a “right-of-use model” in accounting for all leases. Under the proposed model, lessees would recognize an asset for the right to use the leased asset, and a liability for the obligation to make rental payments over the lease term. The lease term is defined as the longest possible term that is “more likely than not” to occur. The accounting by a lessor would reflect its retained exposure to the risks or benefits of the underlying leased asset. A lessor would recognize an asset representing its right to receive lease payments based on the expected term of the lease. Comments on this exposure draft were due by December15, 2010 and the final standard is expected to be issued in the second quarter of 2011. The Company believes that the proposed standard, as currently drafted, will have neither a material impact on its reported financial position and reported results of operations, nor a material impact on the liquidity of the Company. In August 2010, the FASB issued Accounting Standards Update (“ASU”) No.2010-05, Measuring Liabilities at Fair Value, or ASU 2010-05, which amends ASC 820 to provide clarification of a circumstance in which a quoted price in an active market for an identical liability is not available. A reporting entity is required to measure fair value using one or more of the following methods: 1) a valuation technique that uses a) the quoted price of the identical liability when traded as an asset or b) quoted prices for similar liabilities (or similar liabilities when traded as assets) and/or 2) a valuation technique that is consistent with the principles of ASC 820. ASU 2010-05 also clarifies that when estimating the fair value of a liability, a reporting entity is not required to adjust to include inputs relating to the existence of transfer restrictions on that liability. The adoption did not have a material impact on our consolidated financial statements. Note 4 Accounts Receivable Accounts receivable consisted of the following at November 30, 2010 and May 31, 2010. Gross accounts receivable $ $ Allowance ) ) Accounts receivable – net $ $ Based upon the best available evidence, including industry statistics, the Company has determined that 5% reflects the most accurate allowance for its pharmacy related receivables. 8 Progressive Care Inc. and Subsidiaries Notes to Consolidated Financial Statements November 30, 2010 (Unaudited) Note 5 Property and Equipment Property and Equipment consisted of the following at November 30, 2010 and May 31, 2010. November 30, 2010 May 31, 2010 Leasehold improvements and fixtures $ $
